DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on June 8, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (US 20070210428 A1; Tan).
Regarding claim 1, Tan discloses an apparatus, comprising a carrier mount (Fig. 2, combination of 112/116/130/132/142; ¶24) having a staircase of steps in an opening in the carrier mount; and a plurality of dies (Fig. 2, 114/120/126/1128; ¶24), each one of the dies having at least a portion of an edge of a major surface thereof located on one of the steps corresponding to the one of the dies such that the dies form a stack, major surfaces of the dies being substantially parallel in the stack, each of the dies having one or more electro-optical devices thereon.
Regarding claim 4, Tan discloses the apparatus of claim 1, wherein each adjacent pair of the dies (Fig. 2, 114/120/126/1128; ¶24) is separated by a gap.  (Fig. 2, formed by thickness of 142; ¶24)
Regarding claim 8, Tan discloses the apparatus of claim 1, further including an electrical package  (Fig. 8, memory 820; ¶35), the electrical package coupled  (Fig. 8, through bus 828; ¶35) to at least one of the dies of the stack  (Fig. 8, 818; ¶34).
The embodiment comprising figure 2 is for use in the system of Figure 6. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 20070210428 A1; Tan) in view Kobrinsky et al, (US 20140203175 A1; Ko) .
Regarding claim 2, Tan discloses the apparatus of claim 1, but is silent on further comprising optical edge couplers configured to optically couple ends of optical fibers to the dies such that a near end segment of each one of the fibers is substantially parallel to one of the major surfaces.  
Tan discloses the chip stack can be a used in a processor.(¶34)
Ko discloses a processor device comprising optical edge couplers (Fig. 10, 1040;¶ 87) configured to optically couple ends of optical fibers (Fig. 10, 1050;¶ 87) to the dies such that a near end segment of each one of the fibers is substantially parallel to one of the major surfaces (Fig. 10, 1010;¶ 86). 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to incorporate optical couplers and optical fiber connections with the dies for achieving high-Performance Computing (HPC).
Regarding claim 6, Tan discloses the apparatus of claim 1, but is silent on wherein along of edges of first and second ones of the dies, the apparatus includes optical edge-couplers for optical fibers, the optical edge-couplers being arranged in a 2D array.  
Tan discloses the chip stack can be a used in a processor.(¶34)
Ko discloses a processor device wherein along edges of the die are optical edge couplers (Fig. 10, 1040;¶ 87) for optical fibers (Fig. 10, 1050;¶ 87) , the optical edge-couplers being arranged in a 2D array.  
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to incorporate optical couplers and optical fiber connections with the dies for achieving high-Performance Computing (HPC).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 20070210428 A1; Tan) in view Kobrinsky et al, (US 20140203175 A1; Ko) and further in view of Kaeding (US 20200126917 A1; Kaeding) .
Regarding claim 7, Tan in view of Ko discloses the apparatus of claim 6, but is silent on wherein two or more of the dies in the stack are interconnected to each other by through-substrate vias, each of the through-substrate vias passing through one of the dies and coupling to the one of the dies to an adjacent another one of the dies.  
Kaeding discloses semiconductor device having integrated optical components (Fig. 4,  120; ¶27), where die (Fig. 4,  101; ¶42) are stacked and interconnected to each other by through-substrate vias, (Fig. 4,  106; ¶27)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to interconnect the stacked die through TSVs for forming 3D circuits and using less space on a substrate.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 20070210428 A1; Tan) in view Kim et al. (US 20190333895 A1; Kim) .
 Regarding claim 5, Tan discloses apparatus of claim 1, but is silent on wherein the carrier mount is a silicon substrate.
At issue the material of the substrate. The Tan reference has already established the structure.
Kim discloses a chip stack using a silicon substrate for a carrier mount (Fig. 1, 101; ¶22)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a known substrate material, silicon, on the basis of its suitability for the intended use as a matter of obvious design choice, when forming a rigid or flexible substrate.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 3, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein a vertical pitch between the optical edge-couplers of for adjacent ones of the dies is defined by a height of one of the steps of the staircase,”, as recited in Claim 3, with the remaining features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816